DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 11/19/2021 are acknowledged by the examiner.
Claims 34-44 and 48-53 are pending.
Claims 34-44 and 48-53 are examined.

Response to Arguments
Applicant’s amendments to claim 34 and 53 filed on 11/19/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 34 and 53. Therefore, Applicant’s arguments with respect to claims 34 and 53 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of McGrogan remains relevant, because McGrogan still discloses the structural limitations of Claims 34 and 53. Examiner suggests that the claims be further narrowing. Furthermore, the Dachs teaching reference still remains relevant because Dachs continues to teach the requirement of greater force to disengage the interface element from the one of the plurality of drive assembly interfaces than from the one of the plurality of instrument interfaces in the new grounds of rejection down below. 

Applicant’s arguments regarding the new limitations as overcoming the current art is acknowledged but not persuasive. Examiner notes that the limitations are still able to the read upon by primary reference McGrogan under broadest reasonable interpretation and suggests that the claim be 

Applicant’s arguments regarding teaching reference Dachs is acknowledged but is not persuasive. Examiner maintains their arguments made in the previous rejection filed 7/21/2021. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-39, 41-44, and 48-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrogan (US 2011/0277776 A1).

Regarding claim 34, McGrogan discloses a surgical robotic drape (1000,2000,1100, see Figs 1a-2a, and 10-16e; general concepts of the sterile drape found in [0131]-[0163] and further discussed below) configured to envelop a portion of a surgical robot (drape envelops arm of surgical robot, [0131], see Figs 1a-2c and 10-16e) to define a sterile boundary thereover (the area of the surgical robot arm that is covered by the robotic drape 1000,2000,1100 when in use, see Figs 1a-2c and 10-16e), the surgical robot comprising an instrument (960, see Fig 10,9b) 
comprising three joints (964,965,967 of 960, see Figs 9-10; [0124]-[0125]) and an end effector at the distal end of the instrument (970 of instrument 960, see Fig 9b), and a robotic arm (101 and 102, see Figs 1-2) comprising a drive assembly (542, see Figs 5a-c and 10) configured to provide liner mechanical drive so as to selectively actuate the three joints (542b,542c,542d,542e of drive assembly 542 are capable of providing linear mechanical drive so as to selectively actuate the three joints 964,965,967 of instrument 960 when joints 542b,542c,542d,542e of drive assembly 542 are connected with 962b,962c,962d,962e of instrument 960 see Fig 10; [0126]-[0127] and [0123]-[0124]), 
a proximal end of the instrument being located at the distal end of the robotic arm (proximal end of instrument 960 as seen in Fig 10 is located at relative to the distal end of the robotic arm 101,201 when assembled, see Fig10 and Figs 1-2) and having a plurality of instrument interfaces (962b,962c,962d,962e of instrument 960, see Fig 10), and the drive assembly having a plurality of drive assembly interfaces (542b,542c,542d,542e of drive assembly 542, see Fig 10) configured to couple linear mechanical drive from the drive assembly to the instrument (drive assembly interfaces 542b,542c,542d,542e of drive assembly 542 are configured to couple linear mechanical drive from 542 
a plurality of interface elements (1102b-e, see Figs 11a-d), each of the plurality of interface elements configured to engage with both one of the plurality of drive assembly interfaces within the sterile boundary of the drape (see Fig 10) and one of the plurality of instrument interfaces outside the sterile boundary of the drape (see Fig 10) to couple the drive assembly (542) to the instrument (960) to thereby transfer linear mechanical drive provided by the drive assembly through material of the drape to selectively actuate a respective joint of the instrument ([0135]-[0136]; “Referring back to FIG. 10, the actuator outputs of the instrument manipulator 542 engage with the actuator inputs of the instrument 960 through sterile drape 1000 or 2000.” [0135]; “flexible membranes 1102b, 1102c, 1102d, and 1102e interface between the instrument manipulator outputs 542b, 542c, 542d, and 542e and the instrument inputs 962b,962c, 962d, 962e to control instrument grip, translation, wrist, and roll motions, respectively, of the Surgical instrument.” [0136]), the plurality of interface elements (1102b-e, see Figs 11a-d) being attached to the material of the drape (1102b-e are of drape portion 1100a which is part of drape 1100, see Figs 10-11 and [0135]-[0136]) in a spatial arrangement (1102b-e are seen in a spatial arrangement, see Figs 10-11) so that each of the plurality of interface elements is separated from each of other of the plurality of interface elements (see Figs 10-11) by the material of the drape (1102b-e are separated from one another in Figs 11a-c and are of drape portion 1100a which is part of drape 1100, see Figs 10-11 and [0135]-[0136]), 
wherein the drape is configured to be displaced by the drive assembly (drape is capable of being displaced by the drive assembly via drive components 542b-e, see Figs 10-11a-d) which is configured to provide linear mechanical drive, for selectively actuating the three joints (542 provides linear mechanical drive for selectively actuating the three joints as previously described above), in a direction parallel to a planar extent of the drape (examiner is interpreting the planar extent of the drape being 1105a-d where 1105a-d of drape 1100 is located between distal end of the robotic arm 101,201 and the proximal end of the instrument 960).

Regarding claim 35, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein the material of the drape is flexible (drape 1000,2000,1100 covers surgical robotic arm 101 and 102 when in use and is thus considered to be of a flexible material, see Figs 1-2), such that each of the plurality of interface elements (1102b-e, see Figs 11a-d) is not spatially fixed with respect to each of the other of the plurality of interface elements (each 1102b-e are not spatially fixed relative to one another as each interface element are free to extend and retract individually when the device is in use, [0136] and [0140];  “Each of the drape pockets 1105 further includes a plurality of flexible membranes 1102 at a distal end 1101 of the drape pockets 1105 for interfacing between outputs of the instrument manipulators and inputs of the Surgical instruments. In one example, flexible membranes 1102b, 1102c, 1102d, and 1102e interface between the instrument manipulator outputs 542b, 542c, 542d, and 542e and the instrument inputs 962b,962c, 962d, 962e to control instrument grip, translation, wrist, and roll motions, respectively, of the Surgical instrument.”, [0136]; “Although the four drape pockets 1105 are shown equally retracted and extended, the drape pockets may independently retract and extend as the instrument manipulators are independently and/or dependently controlled with respect to one another.”, [0140]).

Regarding claim 36, McGrogan discloses the surgical robotic drape as claimed in claim 34.


Regarding claim 37, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein the material of the drape is flexible (drape 1000,2000,1100 covers surgical robotic arm 101 and 102 when in use and is thus considered to be of a flexible material, see Figs 1-2) thereby permitting relative spatial movement between each of the plurality of interface elements (1102b-e are in a spatial arrangement relative to one another, see Figs 11a-c) relative to one another to alter the spatial arrangement thereof (each 1102b-e are free to extend and retract individually when the device is in use thus permitting the alter of spatial arrangement thereof relative to one another, [0136] and [0140];  “Each of the drape pockets 1105 further includes a plurality of flexible membranes 1102 at a distal end 1101 of the drape pockets 1105 for interfacing between outputs of the instrument manipulators and inputs of the Surgical instruments. In one example, flexible membranes 1102b, 1102c, 1102d, and 1102e interface between the instrument manipulator outputs 542b, 542c, 542d, and 542e and the instrument inputs 962b,962c, 962d, 962e to control instrument grip, translation, wrist, and roll motions, respectively, of the Surgical instrument.”, [0136]; “Although the four drape pockets 1105 are shown equally retracted and extended, the drape pockets may independently retract and extend as the instrument manipulators are independently and/or dependently controlled with respect to one another.”, [0140]). 

Regarding claim 38, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein the spatial arrangement of the interface elements with respect to each other is dependent on the configuration of the drape (1102b-e are separated from one another and are of drape portion 1100a which is part of drape 1100 and are thus dependent on the configuration of the drape, see Figs 10 and 11a-c). 

Regarding claim 39, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein each interface element (1102b-e) comprises a first interfacing surface (bottom surface of 1102b-e and 1100a, see Figs 10 and 11a-c) to engage one of the plurality of drive assembly interfaces (the bottom surface of 1102b-e and 1100a engages 542b,542c,542d,542e of drive assembly 542 when assembled, see Fig 10 and [0136]) and a second interfacing surface (top surface of 1102b-e and 1100a, see Figs 10 and 11a-c) to engage one of the plurality of instrument interfaces (the top surface of 1102b-e and 1100a engages 962b,962c,962d,962e of instrument 960 when assembled, see Fig 10 and [0136]).

Regarding claim 41, McGrogan discloses the surgical robotic drape as claimed in claim 39.
 McGrogan further discloses wherein at least one of the interface elements is configured so that its first interfacing surface (bottom surface of 1102b-e and 1100a, see Figs 10 and 11a-c) comprises surface features configured to engage a complementary surface of one of the plurality of drive assembly interfaces (the bottom surface of 1102b-e and 1100a have an external surface that interfaces with complementary surfaces of the drive assembly interfaces 542b,542c,542d,542e of drive assembly 542, see Figs 10, 11a-c and [0136]).

Regarding claim 42, McGrogan discloses the surgical robotic drape as claimed in claim 39.


Regarding claim 43, McGrogan discloses the surgical robotic drape as claimed in claim 39.
 McGrogan further discloses wherein at least one of the interface elements is configured so that its first interfacing surface (bottom surface of 1102b-e and 1100a, see Figs 10 and 11a-c) comprises surface features configured to engage a complementary surface of one of the plurality of drive assembly interfaces (the bottom surface of 1102b-e and 1100a have an external surface that interfaces with complementary surfaces of the drive assembly interfaces 542b,542c,542d,542e of drive assembly 542, see Figs 10, 11a-c and [0136]) and its second interfacing surface (top surface of 1102b-e and 1100a, see Figs 10 and 11a-c) comprises surface features configured to engage a complementary surface of one of the plurality of instrument interfaces (the top surface of 1102b-e and 1100a have an external surface that interfaces with complementary surfaces of the instrument interfaces 962b,962c,962d,962e of instrument 960, see Figs 10, 11a-c and [0136]).

Regarding claim 44, McGrogan discloses the surgical robotic drape as claimed in claim 41.
 McGrogan further discloses wherein the surface features of the first interfacing surface (bottom surface of 1102b-e and 1100a, see Figs 10 and 11a-c) are configured to mate with a complementary surface of one of the plurality of drive assembly interfaces (542b,542c,542d,542e of drive assembly 542) to thereby secure the drape to the robotic arm (the bottom surface of 1102b-e and 1100a are 

Regarding claim 48, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein each interface element (1102b-e) is mounted directly to the drape (1102b-e are apart of drape portion 1100a of drape 1100 and is thus mounted directly to drape 1100, see Figs 10 and 11a-c; [0136]).

Regarding claim 49, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein the plurality of interface elements (1102b-e) comprise: a first subset of interface elements (1102b of 1102b-e, [0136]) each configured to engage a one of the plurality of drive assembly interfaces (the corresponding 542b, [0136],[0126]) and one of the plurality of instrument interfaces (the corresponding 962b, [0136],[0126]) to thereby transfer mechanical drive through the drape to actuate a first joint of the instrument (mechanical drive is transferred through the drape to actuate joint 964 of instrument 960, [0135]-[0136], [0123]-[0126]); 
a second subset of interface elements (1102c of 1102b-e, [0136]) each configured to engage a another of the plurality of drive assembly interfaces (the corresponding 542c, see Figs 9-11, [0136],[0126]) and another of the plurality of instrument interfaces (the corresponding 962c, see Figs 9-11, [0136],[0126]) to thereby transfer mechanical drive through the drape to actuate a second joint of the instrument (mechanical drive is transferred through the drape to actuate joint 965 of instrument 960, [0135]-[0136], [0123]-[0126]); 
a third subset of interface elements (1102d of 1102b-e, [0136]) each configured to engage a further on of the plurality of drive assembly interfaces (the corresponding 542d, see Figs 9-

Regarding claim 50, McGrogan discloses the surgical robotic drape as claimed in claim 49.
 McGrogan further discloses wherein the drape comprises a first (1105a, see Figs 11a-c), a second (1105b, see Figs 11a-c), and a third pocket (1105c, see Figs 11a-c) (the examiner is interpreting the term “pocket” to be defined as receptacle, container as referred to by the Merriam-Webster’s dictionary definition) each formed from the drape (each 1105a-c are part of drape portion 1100a of drape 1100 and thus formed from the drape, see Figs 10 and 11a-c and [0136]), each pocket (1105a-c) configured to receive a respective lug protruding from a proximal portion of the instrument (interface elements 962b-d protrude from a proximal portion of the instrument 960 forming respective lugs that interface with distal ends 1101 of pockets 1105a-c in order to interface with drive assembly interfaces 542b-d, see Figs 10 and 11a-c and [0136]), the drape being configured so that the first subset of interface elements are attached to the first pocket (first subset of interface elements 1102b of 1102b-e are a part of the first pocket 1105a and are considered attached), the second subset of interface elements are attached to the second pocket (second subset of interface elements 1102c of 1102b-e are a part of the second pocket 1105b and are considered attached), and the third subset of interface elements are attached to the third pocket (third subset of interface elements 1102c of 1102b-e are a part of the third pocket 1105c and are considered attached).

Regarding claim 51, McGrogan discloses the surgical robotic drape as claimed in claim 50.


Regarding claim 52, McGrogan discloses the surgical robotic drape as claimed in claim 34.
 McGrogan further discloses wherein the drape comprises a first (1105a, see Figs 11a-c), a second (1105b, see Figs 11a-c), and a third pocket (1105c, see Figs 11a-c) (the examiner is interpreting the term “pocket” to be defined as receptacle, container as referred to by the Merriam-Webster’s dictionary definition) each formed from the drape (each 1105a-c are part of drape portion 1100a of drape 1100 and thus formed from the drape, see Figs 10 and 11a-c and [0136]), each pocket (1105a-c) configured to receive a respective lug protruding from a proximal portion of the instrument (interface elements 962b-d protrude from a proximal portion of the instrument 960 forming respective lugs that interface with distal ends 1101 of pockets 1105a-c in order to interface with drive assembly interfaces 542b-d, see Figs 10 and 11a-c and [0136]), each pocket having at least one interface element attached thereto (each pocket 1105a-c are a part of respective interface elements 1102b-d respectively and are 

Regarding claim 53, McGrogan discloses a surgical robotic system configured to robotic surgery, the robotic system comprising:
a surgical robot (Figs 1a-2c) comprising an instrument (960, see Fig 10,9b) comprising three joints (964,965,967 of 960, see Figs 9-10; [0124]-[0125]), and a robotic arm (101 and 102, see Figs 1a-2c) comprising a drive assembly (542, see Figs 5a-c and 10) configured to provide linear mechanical drive as to selectively actuate the three joints (542b,542c,542d,542e of drive assembly 542 are capable of providing linear mechanical drive so as to selectively actuate the three joints 964,965,967 of instrument 960 when joints 542b,542c,542d,542e of drive assembly 542 are connected with 962b,962c,962d,962e of instrument 960 see Fig 10; [0126]-[0127] and [0123]-[0124]), the instrument being located at a distal end of the robotic arm (960 is located at the distal end of the robotic arm 101,201 when assembled, see Figs 1-2) and having a plurality of instrument interfaces (962b,962c,962d,962e of instrument 960, see Fig 10) and the drive assembly having a plurality of drive assembly interfaces (542b,542c,542d,542e of drive assembly 542, see Fig 10) configured to couple linear mechanical drive from the drive assembly to the instrument (drive assembly interfaces 542b,542c,542d,542e of drive assembly 542 are configured to couple linear mechanical drive from 542 instrument 960 via connection with 962b,962c,962d,962e, see Fig 10; [0126]-[0127] and [0123]-[0124]); and 

a plurality of interface elements (1102b-e, see Figs 11a-d), each of the plurality of interface elements engaging with both one of the plurality of drive assembly interfaces within the sterile boundary of the drape (see Fig 10) and one of the plurality of instrument interfaces outside the sterile boundary of the drape (see Fig 10) to couple the drive assembly (542) to the instrument (960) to thereby transfer linear mechanical drive provided by the drive assembly through material of the drape to selectively actuate a respective joint of the instrument ([0135]-[0136]; “Referring back to FIG. 10, the actuator outputs of the instrument manipulator 542 engage with the actuator inputs of the instrument 960 through sterile drape 1000 or 2000.” [0135]; “flexible membranes 1102b, 1102c, 1102d, and 1102e interface between the instrument manipulator outputs 542b, 542c, 542d, and 542e and the instrument inputs 962b,962c, 962d, 962e to control instrument grip, translation, wrist, and roll motions, respectively, of the Surgical instrument.” [0136]), the plurality of interface elements (1102b-e, see Figs 11a-d) being attached to the material of the drape (1102b-e are of drape portion 1100a which is part of drape 1100, see Figs 10-11 and [0135]-[0136]) in a spatial arrangement (1102b-e are seen in a spatial arrangement, see Figs 10-11) so that each of the plurality of interface elements is separated from each of other of the plurality of interface elements (see Figs 10-11) by the material of the drape (1102b-e are separated from one another in Figs 11a-c and are of drape portion 1100a which is part of drape 1100, see Figs 10-11 and [0135]-[0136]);
wherein the drive assembly is configured to provide linear mechanical drive, for selectively actuating the three joints (542 provides linear mechanical drive for selectively actuating the three joints 1105a-d of drape 1100 is located between distal end of the robotic arm 101,201 and the proximal end of the instrument 960).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over McGrogan (US 2011/0277776 A1), in view of Dachs (US Patent No. 9,839,487 B2).

Regarding claim 40, McGrogan discloses a surgical robotic drape as claimed in claim 39.

McGrogan does not explicitly disclose wherein each interface element is configured so that its first interfacing surface is configured to engage a complementary surface of the one of the plurality of drive assembly interfaces and its second interfacing surface is configured to engage a complementary surface of the one of the plurality of instrument interfaces so that it requires a greater force to disengage the interface element from the one of the plurality of drive assembly interfaces than from the one of the plurality of instrument interfaces.
However, Dachs teaches of an analogous drape having analogous interface elements (310 and the 436 of 310, Fig 3B,4A-B, and 8A-D; Col 7, lines 39-54), analogous drive assembly interfaces (the discs of 805 of 130 that interface with the corresponding 436 of 310, see Figs 3A, and 8A-D, Col 6, lines 12-26), and analogous instrument interfaces (240 and the engaging disc columns of 240 that engage with 436 of 310, Fig 3A, 4B, and Figs 8C-D) where each interface element is configured so that its first interfacing surface is configured to engage a complementary surface of the one of the plurality of drive assembly interfaces and its second interfacing surface is configured to engage a complementary surface of the one of the plurality of instrument interfaces so that it requires a greater force to disengage the interface element from the plurality of drive assembly interfaces (the discs of 805 of 130 that interface with the corresponding 436 of 310, see Figs 3A, and 8A-D, Col 6, lines 12-26) than from the plurality of 310 is locked to 805 via 420 and 820 first, see Fig 8B, and then 240 is locked to 310 via 810 and 415 afterwards, see Fig 8D; 310 is unable to release from 805 until 240 is disengaged first because 405 needs to be bent inwards, see Fig 7C, in order for 310 to become disengaged from 805 and cannot do so until 240 is disengaged from 310 via 905A and 905B see Fig 8D and Col 12, lines 19-42). Therefore, when 240, 310, and 805 are all connected, see Fig 8D, the force required to disengage 310 from 805 would be much greater when compared to disengaging 240 from 310) for the purpose of providing an easier and more effective way to engage and disengage a surgical instrument and a teleoperated actuator drive while preventing contamination of the teleoperated actuator and allowing quick and reliable attachment of a succession of surgical instruments that maintains a sterile area around the surgical instrument (Col 2, lines 27-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment means of the interface element of McGrogan with the attachment means of Dachs in order to provide an easier and more effective way to engage and disengage a surgical instrument and a teleoperated actuator drive while preventing contamination of the teleoperated actuator and allowing quick and reliable attachment of a succession of surgical instruments that maintains a sterile area around the surgical instrument (Col 2, lines 27-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,666,191 B2, 5,931,832, 6,331,181 B1, 6,491,701 B2, 8,182,470 B2, 7,122,032 B2, 7,727,244 B2, 8,105,338 B2, 8,206,406 B2, and 10,357,324 B2 are considered pertinent because they relate to a surgical robotic drape.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786